United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Duluth, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joe Emerson, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1206
Issued: October 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 25, 2010 appellant filed a timely appeal from the September 29, 2009 decision
of the Office of Workers’ Compensation Programs which denied his request for reconsideration
on the grounds that it was not timely filed and failed to establish clear evidence of error.
Because more than one year elapsed between the last Office merit decision dated September 8,
2004 and the filing of the appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly determined that appellant’s reconsideration
request was not timely filed and failed to establish clear evidence of error.

1

By order dated July 14, 2010, the Board denied appellant’s request for oral argument.

FACTUAL HISTORY
This case was previously before the Board. By decision dated June 6, 2005, the Board
affirmed Office’s decisions dated March 15 and September 8, 2004, which found that appellant
failed to meet his burden of proof to establish that his disability from December 3, 2002 to
February 3, 2003 was causally related to the accepted October 20, 2000 employment injury.2
The facts of the case as set forth in the prior decision are incorporated by reference.
Following the Office’s September 8, 2004 decision, appellant submitted evidence,
including medical reports from Dr. Susan M. Butler-Sumner, a family practitioner, noting his
ongoing work status and restrictions. In reports dated January 30 and August 25, 2006 and
January 23, 2007, Dr. Butler-Sumner noted treating appellant since 2001 for a back injury in a
motor vehicle accident at work. She stated that appellant’s back condition was work related.
Appellant would have symptoms for the rest of his life as arthritis and degenerative disc disease
due to his injury continued to progress. Dr. Butler-Sumner also advised that back injuries had
many long lasting complications and that chronic pain “always results in depression.” Appellant
also submitted compensation claims (Form CA-7) and a recurrence of disability (Form CA-2) for
the period December 9, 2006 through February 20, 2007.3
In an August 10, 2009 fax, received by the Office on that date, appellant’s congressional
office forwarded appeal information including an August 7, 2009 appeal form and an August 9,
2005 letter to the Board regarding appeal No. 04-417, in which appellant requested
reconsideration.4 Appellant alleged several errors in his case. He asserted: a decision on his
claim should have been made within 60 days, but it took six months; that his claim was not
adequately reviewed by the Board; he never received wage-loss compensation for his temporary
permanent disability; and his doctor had removed him from work and questioned a statement
regarding the amount of money expended on his claim.
By decision dated September 29, 2009, the Office denied appellant’s request for
reconsideration as it was not timely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.5
2

Docket No. 05-417 (issued June 6, 2005), order denying petition for recon. (issued September 23, 2005).

3

In February 26, 2007 and April 27, 2009 letters, the Office notified appellant that his claim for compensation
was denied in April 2003 and that subsequent decisions affirmed the denial. The Board notes, however, that
appellant requested compensation for a different period of time than that previously adjudicated by the Office.
Under its procedures the Office should issue a decision on appellant’s request for compensation benefits for the
period December 9, 2006 through February 20, 2007. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Disallowances, Chapter 2.1400.2(a)(2) (March 1997).
4

See supra note 2. This letter was the response to the Director’s answer to appellant’s petition for
reconsideration in appeal No. 05-417.
5

20 C.F.R. § 10.607(a).

2

The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted the Office under section 8128(a) of the Act.6
The Office may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, the Office
must nevertheless undertake a limited review to determine whether the application establishes
clear evidence of error.7 The Office’s procedures provide that it will reopen a claimant’s case for
merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if
the application for review shows clear evidence of error on the part of the Office.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.9 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.13 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office decision.14
The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office such that the Office abused its discretion in
denying merit review in the face of such evidence.15
6

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedure further provides, the term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that the Office made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

See Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

Leon D. Faidley, Jr., supra note 6.

15

Pete F. Dorso, 52 ECAB 424 (2001).

3

ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Office procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.16 However a right to
reconsideration within one-year accompanies any merit decision on the issues, including a
decision issued by the Board.17 The most recent merit decision is the Board’s June 6, 2005
decision. Appellant had one year from the date of this decision to make a timely request for
reconsideration from the Office.
Appellant requested reconsideration in an August 7, 2009 appeal form that was received
on August 10, 2009. With his request, appellant submitted an August 9, 2005 letter to the Board
regarding a petition for reconsideration in his previous appeal.18 The August 9, 2005 letter did
not purport to be a request for reconsideration before the Office and the evidence does not show
any earlier submission of this letter to the Office as part of a request for reconsideration before
the Office.19 Accordingly, appellant’s request for reconsideration received on August 10, 2009 is
untimely as it was made more than one year after the Board’s June 6, 2005 decision, the last
merit decision of record.
The Board also finds that appellant has not established clear evidence of error on the part
of the Office. The Board notes that appellant did not submit any evidence with his
reconsideration request sufficient to shift the weight of the evidence in his favor. Appellant
raised arguments previously considered by the Board in the prior appeal.20 None of his
allegations support that the previous decision in appellant’s case was issued in error as it does not
raise a substantial question as to the correctness of the most recent merit decision which
determined that he had not met his burden of proof in establishing that disability from
December 4, 2002 to February 3, 2003 was causally related to the accepted employment injury
of October 20, 2000. Medical evidence from Dr. Butler-Sumner submitted after the Office’s
September 8, 2004 decision, did not specifically address the period at issue or explain why such
evidence raised a substantial question as to the correctness of the Office decision. As noted, it is
not enough merely to show that the evidence could be construed so as to produce a contrary
conclusion.21 The Office properly found that the evidence did not establish clear evidence of
error. It properly denied appellant’s reconsideration request.

16

20 C.F.R. § 10.607(a); see A.F., 59 ECAB (2008); Alberta Dukes, 56 ECAB 247 (2005).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004);
Robert F. Stone, 57 ECAB 292 (2005); Larry J. Lilton, 44 ECAB 243 (1992).
18

See supra note 2.

19

For example, there is no evidence that this letter was previously duly mailed to the Office in the ordinary course
of business. See Joseph G. Cutrufello, Docket No 97-2546 (issued June 21, 1999).
20

The Board’s prior decision became final upon the expiration of 30 days from the date of its decision. 20 C.F.R.
§ 501.6(d) (2008).
21

See Leona N. Travis, supra note 10.

4

Appellant has not provided any argument or evidence of sufficient probative value to
shift the weight of the evidence in his favor or raise a substantial question as to the correctness of
the Office’s decision.
On appeal, appellant questions why his reconsideration was found to be untimely,
whether the Office properly considered his claim and asserts that his work injury caused a
permanent injury that has left him unable to perform the duties for which he was hired. As
noted, he did not file a timely request for reconsideration with the Office from the September 8,
2004 decision or establish clear evidence of error by the Office. Consequently, it properly
denied his reconsideration request.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and failed
to present clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 29, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

